Exhibit 10.7

EXECUTION VERSION

FIRST LIEN INTERCREDITOR AGREEMENT

Among

CHARTER COMMUNICATIONS OPERATING, LLC,

the other Grantors party hereto,

BANK OF AMERICA, N.A.,

as Credit Agreement Collateral Agent for the Credit Agreement Secured Parties

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as the Notes Collateral Agent for the Indenture Secured Parties

and

each Additional Agent from time to time party hereto

dated as of May 18, 2016



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT dated as of May 18, 2016 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), Charter
Communications Operating, LLC, a Delaware limited liability company (the
“Borrower”), the other Grantors (as defined below) party hereto, Bank of
America, N.A., as administrative agent for the Credit Agreement Secured Parties
(as defined below) (in such capacity and together with its successors in such
capacity, the “Credit Agreement Collateral Agent”) and The Bank of New York
Mellon Trust Company, N.A., as collateral agent for the Indenture Secured
Parties (as defined below) (in such capacity and together with its successors in
such capacity, the “Notes Collateral Agent”) and each Additional Agent from time
to time party hereto for the Additional First Lien Secured Parties of the Series
with respect to which it is acting in such capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Credit Agreement Collateral Agent (for itself and on behalf of
the Credit Agreement Secured Parties), the Notes Collateral Agent (for itself
and on behalf of the Indenture Secured Parties) and each Additional Agent (for
itself and on behalf of the Additional First Lien Secured Parties of the
applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.10 Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement and the
Indenture, as applicable, with the Credit Agreement controlling in the event of
discrepancies, or, if defined in the New York UCC, the meanings specified
therein. As used in this Agreement, the following terms have the meanings
specified below:

“Additional Agent” means the collateral agent and the administrative agent
and/or trustee (as applicable) or any other similar agent or Person under any
Additional First Lien Documents, in each case, together with its successors in
such capacity.

“Additional First Lien Debt Facility” means one or more debt facilities,
commercial paper facilities or indentures for which the requirements of Section
5.13 of this Agreement have been satisfied, in each case with banks, other
lenders or trustees, providing for revolving credit loans, term loans, letters
of credit, notes or other borrowings, in each case, as amended, restated,
supplemented or otherwise modified, refinanced or replaced from time to time;
provided that none of the Credit Agreement, the TWC Indenture, the TWCE
Indenture nor the Indenture shall constitute an Additional First Lien Debt
Facility at any time.

“Additional First Lien Documents” means, with respect to any Series of
Additional First Lien Obligations, the notes, credit agreements, indentures,
security documents and other operative agreements evidencing or governing such
Indebtedness, and each other agreement entered into for the purpose of securing
any Series of Additional First Lien Obligations.

“Additional First Lien Obligations” means, with respect to any Additional First
Lien Debt Facility, (a) all principal of, and interest (including, without
limitation, any interest, fees and other amounts which accrue after the
commencement of any Bankruptcy Case, whether or not allowed or allowable as a
claim in any such proceeding) payable with respect to, such Additional First
Lien Debt Facility, (b) all other amounts payable to the related Additional
First Lien Secured Parties under the related Additional First Lien Documents and
(c) any renewals or extensions of the foregoing.

 

- 2 -



--------------------------------------------------------------------------------

“Additional First Lien Secured Party” means, with respect to any Series of
Additional First Lien Obligations, the holders of such Additional First Lien
Obligations, the Additional Agent with respect thereto, any trustee or agent or
any other similar agent or Person therefor under any related Additional First
Lien Documents and the beneficiaries of each indemnification obligation
undertaken by any Grantor under any related Additional First Lien Documents.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of the Credit Agreement
Obligations (other than Credit Agreement Obligations described in clause (ii) of
the definition thereof) and (y) the Non-Applicable Authorized Representative
Enforcement Date, the Credit Agreement Collateral Agent and (ii) from and after
the earlier of (x) the Discharge of the Credit Agreement Obligations and (y) the
Non-Applicable Authorized Representative Enforcement Date, the Major
Non-Applicable Authorized Representative.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code, and any other federal, state,
province or foreign law for the relief of debtors, or any arrangement,
reorganization, insolvency, moratorium, assignment for the benefit of creditors,
any other marshalling of the assets or liabilities of Holdings or any of its
Subsidiaries, or similar law affecting creditors’ rights generally.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Collateral” means all assets and properties subject to Liens created pursuant
to any First Lien Security Document to secure one or more Series of First Lien
Obligations.

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent, (ii) in the case of the Indenture
Obligations, the Notes Collateral Agent, and (iii) in the case of any Series of
Additional First Lien Obligations or Additional First Lien Secured Parties that
become subject to this Agreement after the date hereof, the Additional Agent
named for such Series in the applicable Joinder Agreement.

“Controlling Secured Parties” means, with respect to any Shared Collateral, the
Series of First Lien Secured Parties whose Collateral Agent is the Applicable
Authorized Representative for such Shared Collateral.

“Credit Agreement” means that certain Amended and Restated Credit Agreement
dated as of March 18, 1999, as amended and restated as of April 11, 2012, (as
the same may be amended, amended and restated, replaced, refinanced,
supplemented or otherwise modified from time to time), among the Borrower,
Holdings, the lenders party thereto from time to time, Bank of America, N.A., as
administrative agent, and the other parties thereto.

“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
preamble hereto.

 

- 3 -



--------------------------------------------------------------------------------

“Credit Agreement Obligations” means (i) the “Obligations” as defined in the
Credit Agreement and (ii) the TWC Notes Obligations.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement and the TWC Notes Secured Parties.

“Credit Agreement Security Agreement” means the “Guarantee and Collateral
Agreement” as defined in the Credit Agreement.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Shared Collateral and any Series of First
Lien Obligations, the date on which such Series of First Lien Obligations is no
longer secured by such Shared Collateral. The term “Discharged” shall have a
corresponding meaning.

“Discharge of First Lien Obligations” means, with respect to any Shared
Collateral, the Discharge of the applicable First Lien Obligations with respect
to such Shared Collateral; provided that a Discharge of First Lien Obligations
shall not be deemed to have occurred in connection with a Refinancing of such
First Lien Obligations with additional First Lien Obligations secured by such
Shared Collateral under an Additional First Lien Document which has been
designated in writing by the applicable Collateral Agent (under First Lien
Obligation so Refinanced) or by the Borrower, in each case, to each other
Collateral Agent as a “First Lien Obligation” for purposes of this Agreement.

“Event of Default” means an “Event of Default” (or any other similarly defined
term) as defined in any Secured Credit Document.

“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations, (ii) the Indenture Obligations, and (iii) each Series of Additional
First Lien Obligations.

“First Lien Secured Parties” means (i) the Credit Agreement Secured Parties,
(ii) the Indenture Secured Parties and (iii) the Additional First Lien Secured
Parties with respect to each Series of Additional First Lien Obligations.

“First Lien Security Documents” means the Credit Agreement Security Agreement,
the Notes Security Agreement and each other agreement entered into in favor of
any Collateral Agent for the purpose of securing any Series of First Lien
Obligations.

“Grantors” means the Borrower and each other Subsidiary of the Borrower which
has granted a security interest pursuant to any First Lien Security Document to
secure any Series of First Lien Obligations. The Grantors existing on the date
hereof are Holdings, the Borrower, CCO Capital and each party set forth on Annex
I hereto.

“Holdings” means CCO Holdings, LLC a Delaware limited liability company.

“Impairment” has the meaning assigned to such term in Section 1.03.

 

- 4 -



--------------------------------------------------------------------------------

“Indenture” means that certain Indenture dated as of July 23, 2015, among CCO
Safari II, LLC (which has since merged with and into CCO), CCO, CCO Capital and
The Bank of New York Mellon Trust Company, N.A., as trustee and collateral
agent, as supplemented through the date hereof, and as may further be amended,
restated, supplemented, increased or otherwise modified, refinanced or replaced.

“Indenture Obligations” means the “Obligations” as defined in the Notes Security
Agreement.

“Indenture Secured Parties” means the “Secured Parties” as defined in the Notes
Security Agreement.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against any Grantor under any Bankruptcy Law, any
other proceeding for the reorganization, recapitalization or adjustment or
marshalling of the assets or liabilities of any Grantor, any receivership or
assignment for the benefit of creditors relating to any Grantor or any similar
case or proceeding relative to any Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to any Grantor, in each case whether or not voluntary
and whether or not involving bankruptcy or insolvency; or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of any Grantor are determined and any payment or distribution is or
may be made on account of such claims.

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(a).

“Joinder Agreement” means a supplement to this Agreement in the form of Annex II
hereof required to be delivered by an Additional Agent to the Applicable
Authorized Representative pursuant to Section 5.13 hereto in order to establish
an additional Series of Additional First Lien Obligations and become Additional
First Lien Secured Parties hereunder.

“Major Non-Applicable Authorized Representative” means, with respect to any
Shared Collateral, the Collateral Agent (other than the Credit Agreement
Collateral Agent) of the Series of First Lien Obligations (other than the Credit
Agreement Obligations) that constitutes the largest outstanding principal amount
of any then outstanding Series of First Lien Obligations (excluding the Series
of Credit Agreement Obligations) with respect to such Shared Collateral.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Applicable Authorized Representative” means, at any time with respect to
any Shared Collateral, any Collateral Agent that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

“Non-Applicable Authorized Representative Enforcement Date” means, with respect
to any Non-Applicable Authorized Representative, the date which is 90 days
(throughout which 90 day period such Non-Applicable Authorized Representative
was the Major Non-Applicable Authorized

 

- 5 -



--------------------------------------------------------------------------------

Representative) after the occurrence of both (i) an Event of Default under and
as defined in the Secured Credit Documents under which such Non-Applicable
Authorized Representative is the Major Non-Applicable Authorized Representative
and (ii) the Applicable Authorized Representative and each other Collateral
Agent’s receipt of written notice from such Non-Applicable Authorized
Representative certifying that (x) such Non-Applicable Authorized Representative
is the Major Non-Applicable Authorized Representative and that an Event of
Default under and as defined in the Secured Credit Documents under which such
Non-Applicable Authorized Representative is the Collateral Agent has occurred
and is continuing and (y) the First Lien Obligations of the Series with respect
to which such Non-Applicable Authorized Representative is the Collateral Agent
are currently due and payable in full (whether as a result of acceleration
thereof or otherwise) in accordance with the terms of the applicable Secured
Credit Documents; provided that the Non-Applicable Authorized Representative
Enforcement Date shall be stayed and shall not occur and shall be deemed not to
have occurred with respect to any Shared Collateral (1) at any time the
Applicable Authorized Representative has commenced and is diligently pursuing
any enforcement action with respect to such Shared Collateral or (2) at any time
the Grantor which has granted a security interest in such Shared Collateral is
then a debtor under or with respect to (or otherwise subject to) any Insolvency
or Liquidation Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

“Notes Collateral Agent” has the meaning assigned to such term in the preamble
hereto.

“Notes Security Agreement” means the “Collateral Agreement” as defined in the
Indenture.

“Possessory Collateral” means any Shared Collateral in the possession of any
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or any other applicable law. Possessory Collateral includes,
without limitation, any certificated securities, Promissory Notes, Instruments,
and Chattel Paper, in each case, delivered to or in the possession of the
Collateral Agent under the terms of the First Lien Security Documents.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other Indebtedness or enter alternative financing
arrangements, in exchange or replacement for such Indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such Indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Secured Credit Document” means (i) the Credit Agreement and each other Loan
Document (as defined in the Credit Agreement), (ii) the Indenture, the Notes (as
defined in the Indenture) and the Notes Security Agreement, (iii) the TWC
Indenture, the TWCE Indenture, the TWC Notes, and (iv) each Additional First
Lien Document.

“Senior Class Debt” shall have the meaning assigned to such term in
Section 5.13.

 

- 6 -



--------------------------------------------------------------------------------

“Senior Class Debt Parties” shall have the meaning assigned to such term in
Section 5.13.

“Senior Class Debt Representative” shall have the meaning assigned to such term
in Section 5.13.

“Senior Lien” means the Liens on the Collateral in favor of the First Lien
Secured Parties under the First Lien Security Documents.

“Series” means (a) with respect to the First Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Indenture Secured Parties (in their capacity as such), and (iii) the Additional
First Lien Secured Parties that become subject to this Agreement after the date
hereof that are represented by a common Collateral Agent (in its capacity as
such for such Additional First Lien Secured Parties) and (b) with respect to any
First Lien Obligations, each of (i) the Credit Agreement Obligations, (ii) the
Indenture Obligations, and (iii) the Additional First Lien Obligations incurred
pursuant to any Additional First Lien Debt Facility or any related Additional
First Lien Documents, which pursuant to any Joinder Agreement, are to be
represented hereunder by a common Collateral Agent (in its capacity as such for
such Additional First Lien Obligations).

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First Lien Obligations (or their respective Collateral Agents)
hold a valid and perfected security interest at such time. If more than two
Series of First Lien Obligations are outstanding at any time and the holders of
less than all Series of First Lien Obligations hold a valid and perfected
security interest in any Collateral at such time, then such Collateral shall
constitute Shared Collateral for those Series of First Lien Obligations that
hold a valid security interest in such Collateral at such time and shall not
constitute Shared Collateral for any Series which does not have a valid and
perfected security interest in such Collateral at such time.

“TWC” means Time Warner Cable Inc., and any successor Person thereto.

“TWCE Indenture” means that certain Indenture dated as of April 30, 1992, among
Time Warner Inc., Time Warner Entertainment Company, L.P., and The Bank of New
York, as Trustee, as such Indenture may be amended, restated, supplemented,
increased or otherwise modified, refinanced or replaced.

“TWC Indenture” means that certain Indenture dated as of April 9, 2007, among
the TWC, TW NY Cable Holding Inc., as Guarantor, Time Warner Entertainment
Company, L.P., as Guarantor, and The Bank of New York, as Trustee, as such
Indenture may be amended, restated, supplemented, increased or otherwise
modified, refinanced or replaced.

“TWC Notes” means any debt securities of TWC or any of its Subsidiaries (other
than debt securities held by TWC or any of its Subsidiaries) on the date hereof.

“TWC Notes Obligations” means the “Equally and Ratably Secured Notes
Obligations” as defined in the Credit Agreement Security Agreement to the extent
secured by a Lien on any Collateral.

“TWC Notes Secured Parties” means any holder of any TWC Notes Obligations to the
extent secured by a Lien on any Collateral.

 

- 7 -



--------------------------------------------------------------------------------

“Uniform Commercial Code” or “UCC” means the New York UCC, or the Uniform
Commercial Code (or any similar or comparable legislation) of another
jurisdiction, to the extent it may be required to apply to any item or items of
Collateral.

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

SECTION 1.03 Impairments. It is the intention of the First Lien Secured Parties
of each Series that the holders of First Lien Obligations of such Series (and
not the First Lien Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the First
Lien Obligations of such Series are unenforceable under applicable law or are
subordinated to any other obligations (other than another Series of First Lien
Obligations), (y) any of the First Lien Obligations of such Series do not have
an enforceable security interest in any of the Collateral securing any other
Series of First Lien Obligations and/or (z) any intervening security interest
exists securing any other obligations (other than another Series of First Lien
Obligations) on a basis ranking prior to the security interest of such Series of
First Lien Obligations but junior to the security interest of any other Series
of First Lien Obligations or (ii) the existence of any Collateral for any other
Series of First Lien Obligations that is not Shared Collateral (any such
condition referred to in the foregoing clauses (i) or (ii) with respect to any
Series of First Lien Obligations, an “Impairment” of such Series); provided that
the existence of a maximum claim with respect to Mortgaged Properties (as
defined in the Credit Agreement) which applies to all First Lien Obligations
shall not be deemed to be an Impairment of any Series of First Lien Obligations.
In the event of any Impairment with respect to any Series of First Lien
Obligations, the results of such Impairment shall be borne solely by the holders
of such Series of First Lien Obligations, and the rights of the holders of such
Series of First Lien Obligations (including, without limitation, the right to
receive distributions in respect of such Series of First Lien Obligations
pursuant to Section 2.01) set forth herein shall be modified to the extent
necessary so that the effects of such Impairment are borne solely by the holders
of the Series of such First Lien Obligations subject to such Impairment.
Additionally, in the event the First Lien Obligations of any Series are modified
pursuant to applicable law (including, without limitation, pursuant to
Section 1129 of the Bankruptcy Code), any reference to such First Lien
Obligations or the Secured Credit Documents governing such First Lien
Obligations shall refer to such obligations or such documents as so modified.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.03), if an Event of Default
has occurred and is continuing, and the Applicable Authorized Representative is
taking action to enforce rights in respect of any Shared Collateral, or any
distribution is made in respect of any Shared Collateral in any Bankruptcy Case
of any Grantor or any First Lien Secured Party receives any payment pursuant to
any intercreditor agreement (other than this Agreement) with respect to any
Shared Collateral, the proceeds of any sale, collection or other liquidation of
any such Shared Collateral by any Collateral Agent or any First Lien Secured
Party and proceeds of any such distribution or payment (all proceeds of any
sale, collection or other liquidation of any Shared Collateral and all proceeds
of any such distribution or payment being collectively referred to as
“Proceeds”), shall be applied (i) FIRST, to the payment of all amounts owing to
each Collateral Agent (in its capacity as such) pursuant to the terms of any
Secured Credit Document, (ii) SECOND, subject to Section 1.03, to the payment in
full of the First Lien Obligations of each Series on a ratable basis, with such
Proceeds to be applied to the First Lien Obligations of a given Series in
accordance with the terms of the applicable Secured Credit Documents and (iii)
THIRD, after the Discharge of all First Lien Obligations, to the Grantors or
their successors or assigns, as their interests may appear, or otherwise, or as
a court of competent jurisdiction may direct. Notwithstanding the foregoing,
with respect to any Shared Collateral for which a third party (other than a
First Lien Secured Party) has a lien or security interest that is junior in
priority to the security interest of any Series of First Lien Obligations, but
senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of any other Series of First Lien Obligations
(such third party an “Intervening Creditor”), the value of any Shared Collateral
or Proceeds which are allocated to such Intervening Creditor shall be deducted
on a ratable basis solely from the Shared Collateral or Proceeds to be
distributed in respect of the Series of First Lien Obligations with respect to
which such Impairment exists. If, despite the provisions of this Section
2.01(a), any First Lien Secured Party shall receive any payment or other
recovery in excess of its portion of payments on account of the First Lien
Obligations to which it is then entitled in accordance with this Section
2.01(a), such First Lien Secured Party shall hold such payment or recovery in
trust for the benefit of all First Lien Secured Parties for distribution in
accordance with this Section 2.01(a).

(b) It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the First
Lien Secured Parties of any Series.

(c) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the First
Lien Obligations of any Series or any other circumstance whatsoever (but, in
each case, subject to Section 1.03), each Collateral Agent, for itself and on
behalf of each applicable First Lien Secured Party, hereby agrees that (i) the
Liens securing each Series of First Lien Obligations on any Shared Collateral
shall be of equal priority and (ii) the benefits and proceeds of the Shared
Collateral shall be shared among the First Lien Secured Parties as provided
herein.

 

- 9 -



--------------------------------------------------------------------------------

SECTION 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) With respect to any Shared Collateral, (i) only the Applicable Authorized
Representative shall act or refrain from acting with respect to the Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral) and (ii) no Non-Applicable Authorized Representative
or other Non-Controlling Secured Party shall or shall instruct the Applicable
Authorized Representative to, commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, any Shared Collateral (including with
respect to any intercreditor agreement with respect to any Shared Collateral),
whether under any First Lien Security Document, applicable law or otherwise, it
being agreed that only the Applicable Authorized Representative shall be
entitled to take any such actions or exercise any such remedies with respect to
Shared Collateral; provided that, notwithstanding the foregoing, (i) in any
Bankruptcy Case, any Collateral Agent or any other First Lien Secured Party may
file a proof of claim or statement of interest with respect to the applicable
series of First Lien Obligations owed to the applicable series of First Lien
Secured Parties; (ii) any Collateral Agent or any other First Lien Secured Party
may take any action to preserve or protect the validity and enforceability of
the Liens granted in favor of First Lien Secured Parties, provided that no such
action is, or could reasonably be expected to be, (A) adverse to the Liens
granted in favor of the Controlling Secured Parties or the rights of the
Applicable Authorized Representative or any other Controlling Secured Parties to
exercise remedies in respect thereof or (B) otherwise inconsistent with the
terms of this Agreement; and (iii) any Collateral Agent or any other First Lien
Secured Party may file any responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of such First
Lien Secured Party, including any claims secured by the Shared Collateral, in
each case, to the extent not inconsistent with the terms of this
Agreement. Notwithstanding the equal priority of the Liens, the Applicable
Authorized Representative may deal with the Shared Collateral as if such
Applicable Authorized Representative had a senior Lien on such Collateral. No
Non-Applicable Authorized Representative or Non-Controlling Secured Party will
contest, protest or object to any foreclosure proceeding or action brought by
the Applicable Authorized Representative or Controlling Secured Party or any
other exercise by the Applicable Authorized Representative or Controlling
Secured Party of any rights and remedies relating to the Shared Collateral. The
foregoing shall not be construed to limit the rights and priorities of any First
Lien Secured Party or Collateral Agent with respect to any Collateral not
constituting Shared Collateral.

(b) Each Collateral Agent agrees, for itself and on behalf of each applicable
First Lien Secured Party, to be bound by the provisions of this Agreement.

(c) Each Collateral Agent agrees, for itself and on behalf of each applicable
First Lien Secured Party, that it will not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the perfection, priority, validity,
attachment or enforceability of a Lien held by or on behalf of any of the First
Lien Secured Parties in all or any part of the Collateral, or the provisions of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any Collateral Agent or any other First Lien
Secured Party to enforce this Agreement.

SECTION 2.03 No Interference; Payment Over.

(a) Each Collateral Agent agrees, for itself and on behalf of each applicable
First Lien Secured Party, that (i) it will not challenge, or support any other
Person in challenging, in any

 

- 10 -



--------------------------------------------------------------------------------

proceeding the validity or enforceability of any First Lien Obligations of any
Series or any First Lien Security Document or the validity, attachment,
perfection or priority of any Lien under any First Lien Security Document or the
validity or enforceability of the priorities, rights or duties established by or
other provisions of this Agreement; (ii) it will not take or cause to be taken
any action the purpose or intent of which is, or could be, to interfere, hinder
or delay, in any manner, whether by judicial proceedings or otherwise, any sale,
transfer or other disposition of the Shared Collateral by the Applicable
Authorized Representative, (iii) it will not institute in any Bankruptcy Case or
other proceeding any claim against the Applicable Authorized Representative or
any other First Lien Secured Party seeking damages from or other relief by way
of specific performance, instructions or otherwise with respect to any Shared
Collateral, and none of the Applicable Authorized Representative or any other
First Lien Secured Party shall be liable for any action taken or omitted to be
taken by the Applicable Authorized Representative or other First Lien Secured
Party with respect to any Shared Collateral in accordance with the provisions of
this Agreement, (iv) it will not seek, and hereby waives any right, to have any
Shared Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Collateral and (v) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any Collateral
Agent or any other First Lien Secured Party to enforce this Agreement.

(b) Each Collateral Agent agrees, for itself and on behalf of each applicable
First Lien Secured Party, that if it shall obtain possession of any Shared
Collateral or shall realize any proceeds or payment in respect of any such
Shared Collateral, pursuant to any First Lien Security Document or by the
exercise of any rights available to it under applicable law or in any Insolvency
or Liquidation Proceeding or through any other exercise of remedies (including
pursuant to any intercreditor agreement), at any time prior to the Discharge of
each of the First Lien Obligations, then it shall hold such Shared Collateral,
proceeds or payment in trust for the other First Lien Secured Parties that have
a security interest in such Shared Collateral and promptly transfer such Shared
Collateral, Proceeds or payment, as the case may be, to the Applicable
Authorized Representative, to be distributed in accordance with the provisions
of Section 2.01 hereof.

SECTION 2.04 Automatic Release of Liens; Amendments to First Lien Security
Documents.

(a) If, at any time the Applicable Authorized Representative forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a sale
or disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of each Collateral Agent
for the benefit of each Series of First Lien Secured Parties upon such Shared
Collateral will automatically be released and discharged; provided that any
proceeds of any Shared Collateral realized therefrom shall be applied pursuant
to Section 2.01 hereof.

(b) Each Collateral Agent agrees, for itself and on behalf of each applicable
First Lien Secured Party, that each Collateral Agent may enter into any
amendment to any First Lien Security Document that does not violate this
Agreement.

(c) Each Collateral Agent agrees to execute and deliver (at the sole cost and
expense of the Grantors) all such authorizations and other instruments as shall
reasonably be requested by the Applicable Authorized Representative to evidence
and confirm any release of Shared Collateral provided for in this Section.

 

- 11 -



--------------------------------------------------------------------------------

SECTION 2.05. Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against Holdings or any of its Subsidiaries.

(b) If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or any equivalent provision
of any other Bankruptcy Law or the use of cash collateral under Section 363 of
the Bankruptcy Code or any equivalent provision of any other Bankruptcy Law,
each Collateral Agent agrees, for itself and on behalf of each applicable First
Lien Secured Party, that it will raise no objection to any such financing or to
the Liens on the Shared Collateral securing the same (“DIP Financing Liens”) or
to any use of cash collateral that constitutes Shared Collateral unless the
Applicable Authorized Representative, shall then oppose or object to such DIP
Financing or such DIP Financing Liens or use of cash collateral (and (i) to the
extent that such DIP Financing Liens are senior to the Liens on any such Shared
Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling Secured Party will subordinate its Liens with respect to such
Shared Collateral on the same terms as the Liens of the Controlling Secured
Parties (other than any Liens of any First Lien Secured Parties constituting DIP
Financing Liens) are subordinated thereto, and (ii) to the extent that such DIP
Financing Liens rank pari passu with the Liens on any such Shared Collateral
granted to secure the First Lien Obligations of the Controlling Secured Parties,
each Non-Controlling Secured Party will confirm the priorities with respect to
such Shared Collateral as set forth herein), in each case so long as (A) the
First Lien Secured Parties of each Series retain the benefit of their Liens on
all such Shared Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-a-vis all the other First Lien Secured Parties (other than any
Liens of the First Lien Secured Parties constituting DIP Financing Liens) as
existed prior to the commencement of the Bankruptcy Case, (B) the First Lien
Secured Parties of each Series are granted Liens on any additional collateral
pledged to any First Lien Secured Parties as adequate protection or otherwise in
connection with such DIP Financing or use of cash collateral, with the same
priority vis-a-vis the First Lien Secured Parties (other than any Liens of the
First Lien Secured Parties constituting DIP Financing Liens) as existed prior to
the commencement of the Bankruptcy Case, (C) if any amount of such DIP Financing
or cash collateral is applied to repay any of the First Lien Obligations, such
amount is applied pursuant to Section 2.01 of this Agreement, and (D) if any
First Lien Secured Parties are granted adequate protection with respect to First
Lien Obligations subject hereto, including in the form of periodic payments, in
connection with such DIP Financing or use of cash collateral, the proceeds of
such adequate protection are applied pursuant to Section 2.01 of this Agreement;
provided that the First Lien Secured Parties of each Series shall have a right
to object to the grant of a Lien to secure the DIP Financing over any Collateral
subject to Liens in favor of the First Lien Secured Parties of such Series or
its Collateral Agent that shall not constitute Shared Collateral; and provided,
further, that the First Lien Secured Parties receiving adequate protection shall
not object to any other First Lien Secured Party receiving adequate protection
comparable to any adequate protection granted to such First Lien Secured Parties
in connection with a DIP Financing or use of cash collateral.

SECTION 2.06. Reinstatement. In the event that any of the First Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference under the Bankruptcy Code, or any similar law, or the settlement of
any claim in respect thereof), be required to be returned or repaid, the terms
and conditions of this Article II shall be fully applicable thereto until all
such First Lien Obligations shall again have been paid in full in cash.

 

- 12 -



--------------------------------------------------------------------------------

SECTION 2.07. Insurance. As between the First Lien Secured Parties, the
Applicable Authorized Representative shall have the right to adjust or settle
any insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.

SECTION 2.08. Refinancings. The First Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any Secured Credit Document) of any First Lien Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Collateral Agent of the holders
of any such Refinancing indebtedness shall have executed a Joinder Agreement on
behalf of the holders of such Refinancing indebtedness.

SECTION 2.09. Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) The Applicable Authorized Representative agrees to hold any Shared
Collateral constituting Possessory Collateral that is part of the Shared
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee and agent for the benefit of each other
First Lien Secured Party and any assignee solely for the purpose of perfecting
the security interest granted in such Possessory Collateral, if any, pursuant to
the applicable First Lien Security Documents, in each case, subject to the terms
and conditions of this Section 2.09; provided that at any time after the
Discharge of the First Lien Obligations of the Series for which the Applicable
Authorized Representative is acting, the Applicable Authorized Representative
shall (at the sole cost and expense of the Grantors), promptly deliver all
Possessory Collateral to the Applicable Authorized Representative (after giving
effect to the Discharge of such First Lien Obligations) together with any
necessary endorsements reasonably requested by the Applicable Authorized
Representative (or make such other arrangements as shall be reasonably requested
by the Applicable Authorized Representative to allow the Applicable Authorized
Representative to obtain control of such Possessory Collateral). Pending
delivery to the Applicable Authorized Representative, each other Collateral
Agent agrees to hold any Shared Collateral constituting Possessory Collateral,
from time to time in its possession, as gratuitous bailee and agent for the
benefit of each other First Lien Secured Party and any assignee, solely for the
purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First Lien Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.

(b) The duties or responsibilities of the Applicable Authorized Representative
and each other Collateral Agent under this Section 2.09 shall be limited solely
to holding any Shared Collateral constituting Possessory Collateral as
gratuitous bailee and agent for the benefit of each other First Lien Secured
Party for purposes of perfecting the Lien held by such First Lien Secured
Parties therein.

ARTICLE III

Existence and Amounts of Liens and Obligations

SECTION 3.01. Determinations with Respect to Amounts of Liens and Obligations.
Whenever any Collateral Agent shall be required, in connection with the exercise
of its rights or the performance of its obligations hereunder, to determine the
existence or amount of any First Lien Obligations of any Series, or the Shared
Collateral subject to any Lien securing the First Lien Obligations of any
Series, it may request that such information be furnished to it in writing by
each other Collateral Agent and shall be entitled to make such determination on
the basis of the information so furnished; provided, however, that if any
Collateral Agent shall fail or refuse reasonably promptly to provide the
requested information, the requesting Collateral Agent shall be entitled to make
any such determination by such method

 

- 13 -



--------------------------------------------------------------------------------

as it may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Borrower. Each Collateral Agent may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to any Grantor, any First Lien Secured Party or any other Person as a
result of such determination.

ARTICLE IV

The Applicable Authorized Representative

SECTION 4.01. Appointment and Authority.

(a) Each of the First Lien Secured Parties hereby irrevocably appoints and
authorizes the Applicable Authorized Representative to take such actions on its
behalf and to exercise such powers as are delegated to the Applicable Authorized
Representative by the terms hereof, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Applicable Authorized
Representative and any co-agents, sub-agents and attorneys-in-fact appointed by
the Applicable Authorized Representative pursuant to the applicable Secured
Credit Documents for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under any of the First Lien Security Documents,
or for exercising any rights and remedies thereunder shall be entitled to the
benefits of all provisions of this Article IV and Section 9 of the Credit
Agreement and the equivalent provision of the Indenture and the Notes Security
Agreement and any Additional First Lien Document (as though such co-agents,
sub-agents and attorneys-in-fact were the “Collateral Agent” named therein) as
if set forth in full herein with respect thereto. Without limiting the
foregoing, each of the First Lien Secured Parties, and each Collateral Agent,
hereby agrees to provide such cooperation and assistance as may be reasonably
requested by the Applicable Authorized Representative to facilitate and effect
actions taken or intended to be taken by the Applicable Authorized
Representative pursuant to this Article IV, such cooperation to include
execution and delivery of notices, instruments and other documents as are
reasonably deemed necessary by the Applicable Authorized Representative to
effect such actions, and joining in any action, motion or proceeding initiated
by the Applicable Authorized Representative for such purposes.

(b) Each Non-Controlling Secured Party acknowledges and agrees that the
Applicable Authorized Representative shall be entitled, for the benefit of the
First Lien Secured Parties, to sell, transfer or otherwise dispose of or deal
with any Shared Collateral as provided herein and in the First Lien Security
Documents, without regard to any rights to which the Non-Controlling Secured
Parties would otherwise be entitled as a result of their Credit Agreement
Obligations, Indenture Obligations or Additional First Lien Obligations, as
applicable. Without limiting the foregoing, each Non-Controlling Secured Party
agrees that none of the Applicable Authorized Representative or any other First
Lien Secured Party shall have any duty or obligation first to marshal or realize
upon any type of Shared Collateral (or any other Collateral securing any of the
First Lien Obligations), or to sell, dispose of or otherwise liquidate all or
any portion of such Shared Collateral (or any other Collateral securing any
First Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the First Lien Secured
Parties waives any claim it may now or hereafter have against the Applicable
Authorized Representative or the Collateral Agent for any other Series of First
Lien Obligations or any other First Lien Secured Party of any other Series
arising out of (i) any actions that do not violate this Agreement which any
Collateral Agent or any First Lien Secured Party takes or omits to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to

 

- 14 -



--------------------------------------------------------------------------------

realize upon, any of the Collateral and actions with respect to the collection
of any claim for all or any part of the First Lien Obligations from any account
debtor, guarantor or any other party) in accordance with the First Lien Security
Documents or any other agreement related thereto or to the collection of the
First Lien Obligations or the valuation, use, protection or release of any
security for the First Lien Obligations, (ii) any election by any Collateral
Agent or any holders of First Lien Obligations, in any proceeding instituted
under the Bankruptcy Code, of the application of Section 1111(b) of the
Bankruptcy Code or (iii) subject to Section 2.05, any borrowing by, or grant of
a security interest or administrative expense priority under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law by, any
Grantor or any of their Subsidiaries, as debtor-in-possession.

SECTION 4.02. Rights as a First Lien Secured Party.

The Person serving as the Applicable Authorized Representative hereunder shall
have the same rights and powers in its capacity as a First Lien Secured Party
under any Series of First Lien Obligations that it holds as any other First Lien
Secured Party of such Series and may exercise the same as though it were not the
Applicable Authorized Representative and the term “First Lien Secured Party” or
“First Lien Secured Parties” or (as applicable) “Credit Agreement Secured
Party”, “Credit Agreement Secured Parties”, “Indenture Secured Party”,
“Indenture Secured Parties”, “Additional First Lien Secured Party” or
“Additional First Lien Secured Parties” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Applicable Authorized Representative hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Grantors or any Subsidiary or
other Affiliate thereof as if such Person were not the Applicable Authorized
Representative hereunder and without any duty to account therefor to any other
First Lien Secured Party.

SECTION 4.03. Exculpatory Provisions. The Applicable Authorized Representative
shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, the Applicable
Authorized Representative:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby; provided that the Applicable Authorized Representative
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Applicable Authorized Representative to liability or
that is contrary to this Agreement or applicable law;

(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to a Grantor or any of its Affiliates that is communicated to or
obtained by the Person serving as the Applicable Authorized Representative or
any of its Affiliates in any capacity;

(iv) shall not be liable for any action taken or not taken by it (1) in the
absence of its own gross negligence or willful misconduct or (2) in reliance on
a certificate of an authorized officer of the Borrower stating that such action
is permitted by the terms of this Agreement. The Applicable Authorized
Representative shall be deemed not to have knowledge of any Event of Default
under any Series of First Lien Obligations unless and until notice describing
such Event of Default and referencing applicable agreement is given to the
Applicable Authorized Representative;

 

- 15 -



--------------------------------------------------------------------------------

(v) shall not be responsible for or have any duty to ascertain or inquire into
(1) any statement, warranty or representation made in or in connection with this
Agreement or any other First Lien Security Document, (2) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (3) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (4) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other First
Lien Security Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
First Lien Security Documents, (5) the value or the sufficiency of any
Collateral for any Series of First Lien Obligations, or (6) the satisfaction of
any condition set forth in any Secured Credit Document, other than to confirm
receipt of items expressly required to be delivered to the Applicable Authorized
Representative; and

(vi) need not segregate money held hereunder from other funds except to the
extent required by law. The Applicable Authorized Representative shall be under
no liability for interest on any money received by it hereunder except as
otherwise agreed in writing.

SECTION 4.04. Collateral and Guaranty Matters. Each of the First Lien Secured
Parties irrevocably authorizes the applicable Collateral Agent, at its option
and in its discretion, to release any Lien on any property granted to or held by
the Collateral Agent under any First Lien Security Document in accordance with
Section 2.04 or upon receipt of a written request from the Borrower stating that
the releases of such Lien is permitted by the terms of each then extant Secured
Credit Document.

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All notices and other communications provided for herein
(including, but not limited to, all the directions and instructions to be
provided to the Applicable Authorized Representative herein by the First Lien
Secured Parties) shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

(a) if to any Grantor, to the Borrower, at its address at 440 Atlantic Street,
10th Floor, Stamford, Connecticut 06901;

(b) if to the Credit Agreement Collateral Agent, to it at Bank of America, N.A.,
901 Main Street, Dallas Texas 75202;

(c) if to the Notes Collateral Agent, to it at The Bank of New York Mellon Trust
Company, N.A., 2 North LaSalle Street, Suite 1020, Chicago, Illinois 60602; and

(d) if to any other Collateral Agent, to it at the address set forth in the
applicable Joinder Agreement.

Any party hereto may change its address, fax number or email address for notices
and other communications hereunder by notice to the other parties hereto. Unless
otherwise specifically provided herein, any notice or other communication herein
required or permitted to be given shall be in writing and, may be personally
served, telecopied, electronically mailed or sent by courier service or U.S.
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a telecopy or electronic mail or upon receipt
via U.S. mail (registered or certified, with postage prepaid and properly

 

- 16 -



--------------------------------------------------------------------------------

addressed). For the purposes hereof, the addresses of the parties hereto shall
be as set forth above or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties. As
agreed to in writing among the Applicable Authorized Representative and each
other Collateral Agent from time to time, notices and other communications may
also be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.

The Notes Collateral Agent agrees to accept and act upon instructions or
directions pursuant to this Agreement sent by unsecured e-mail, pdf, facsimile
transmission or other similar unsecured electronic methods, provided, however,
that the Notes Collateral Agent shall have received an incumbency certificate
listing persons designated to give such instructions or directions and
containing specimen signatures of such designated persons, which such incumbency
certificate shall be amended and replaced whenever a person is to be added or
deleted from the listing. If a Grantor, the Credit Agreement Collateral Agent or
any other Collateral Agent or Senior Class Debt Representative elects to give
the Notes Collateral Agent e-mail or facsimile instructions (or instructions by
a similar electronic method) and the Notes Collateral Agent in its discretion
elects to act upon such instructions, the Notes Collateral Agent’s understanding
of such instructions shall be deemed controlling. The Notes Collateral Agent
shall not be liable for any losses, costs or expenses arising directly or
indirectly from the Notes Collateral Agent’s reliance upon and compliance with
such instructions notwithstanding such instructions conflict or are inconsistent
with a subsequent written instruction. Each Grantor, the Credit Agreement
Collateral Agent and any other Collateral Agent or Senior Class Debt
Representative each agrees to assume all risks arising out of the use of such
electronic methods to submit instructions and directions to the Notes Collateral
Agent, including without limitation the risk of the Notes Collateral Agent
acting on unauthorized instructions, and the risk or interception and misuse by
third parties.

SECTION 5.02. Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Collateral Agent. The Grantors shall not have any right to consent to or approve
any amendment, modification or waiver of any provision of this Agreement except
to the extent their rights or obligations are adversely affected (in which case
the Borrower shall have the right to consent to or approve any such amendment,
modification or waiver).

(c) Notwithstanding the foregoing, without the consent of any First Lien Secured
Party, any Additional Agent may become a party hereto by execution and delivery
of a Joinder Agreement in accordance with Section 5.13 of this Agreement and
upon such execution and delivery, such Additional Agent and the Additional First
Lien Secured Parties and Additional First Lien Obligations of the Series for
which such Additional Agent is acting shall be subject to the terms hereof.

 

- 17 -



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, without the consent of any other Collateral
Agent or First Lien Secured Party, the Applicable Authorized Representative may
effect amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Additional First Lien Obligations in compliance
with the Credit Agreement, the Indenture and any Additional First Lien
Documents.

SECTION 5.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile, PDF or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 5.06 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.07. Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The Credit
Agreement Collateral Agent represents and warrants that this Agreement is
binding upon the Credit Agreement Secured Parties. The Notes Collateral Agent
represents and warrants that this Agreement is binding upon the Indenture
Secured Parties. This Agreement is the “First Priority Intercreditor Agreement”
under and as defined in the Indenture.

SECTION 5.08. Submission to Jurisdiction Waivers; Consent to Service of
Process. Each Collateral Agent, on behalf of itself and the First Lien Secured
Parties of the Series for whom it is acting, irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive jurisdiction of the courts of the State of
New York sitting in New York County, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

 

- 18 -



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Collateral Agent) at the address referred to in 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First Lien Secured Party) to effect service of process in any other
manner permitted by law or shall limit the right of any party hereto (or any
First Lien Secured Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09. GOVERNING LAW; WAIVER OF JURY TRIAL.

(A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF
LAW.

(B) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

SECTION 5.10. Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the other First
Lien Security Documents or Additional First Lien Documents, the provisions of
this Agreement shall control.

SECTION 5.12. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties in relation to one another. No
Grantor or any other creditor thereof shall have any rights or obligations
hereunder, except as expressly provided in this Agreement (provided that nothing
in this Agreement (other than Section 2.04, 2.05 or 2.09) is intended to or will
amend, waive or otherwise modify the provisions of the Credit Agreement, the TWC
Indenture, the TWCE Indenture, the Indenture or any Additional First Lien
Documents), and no Grantor may rely on the terms hereof (other than Section
2.04, 2.05 or 2.09). Nothing in this Agreement is intended to or shall impair
the obligations of any Grantor, which are absolute and unconditional, to pay the
First Lien Obligations as and when the same shall become due and payable in
accordance with their terms.

SECTION 5.13. Additional First Lien Obligations. To the extent, but only to the
extent permitted by the provisions of the Credit Agreement, the TWC Indenture,
the TWCE Indenture, the Indenture and the Additional First Lien Documents, the
Borrower may incur Additional First Lien Obligations. Any such additional class
or series of Additional First Lien Obligations (the “Senior Class Debt”) may be
secured by a Lien and may be guaranteed by the Grantors on a pari passu basis,
in each case under and pursuant to the Additional First Lien Documents, if and
subject to the condition that the Collateral Agent of any such Senior Class Debt
(each, a “Senior Class Debt Representative”), acting on behalf of the holders of
such Senior Class Debt (such Collateral Agent and holders in respect of any
Senior Class Debt being referred to as the “Senior Class Debt Parties”), becomes
a party to this Agreement by satisfying the conditions set forth in clauses (i)
through (iv) of the immediately succeeding paragraph.

 

- 19 -



--------------------------------------------------------------------------------

In order for a Senior Class Debt Representative to become a party to this
Agreement,

(i) such Senior Class Debt Representative, the Applicable Authorized
Representative and each Grantor shall have executed and delivered an instrument
substantially in the form of Annex IV (with such changes as may be reasonably
approved by the Applicable Authorized Representative and such Senior Class Debt
Representative) pursuant to which such Senior Class Debt Representative becomes
a Collateral Agent and Additional Agent hereunder, and the Senior Class Debt in
respect of which such Senior Class Debt Representative is the Collateral Agent
and the related Senior Class Debt Parties become subject hereto and bound
hereby;

(ii) the Borrower shall have delivered to the Applicable Authorized
Representative true and complete copies of each of the Additional First Lien
Documents relating to such Senior Class Debt, certified as being true and
correct by a Responsible Officer of the Borrower;

(iii) the Borrower shall have delivered to the Applicable Authorized
Representative an Officer’s Certificate stating that such Additional First Lien
Obligations are permitted by each applicable Secured Credit Document to be
incurred, or to the extent a consent is otherwise required to permit the
incurrence of such Additional First Lien Obligations under any Secured Credit
Document, each Grantor has obtained the requisite consent; and

(iv) the Additional First Lien Documents, as applicable, relating to such Senior
Class Debt shall provide, in a manner reasonably satisfactory to the Applicable
Authorized Representative, that each Senior Class Debt Party with respect to
such Senior Class Debt will be subject to and bound by the provisions of this
Agreement in its capacity as a holder of such Senior Class Debt.

SECTION 5.14 Integration. This Agreement together with the other Secured Credit
Documents and the First Lien Security Documents represents the entire agreement
of each of the Grantors and the First Lien Secured Parties with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by any Grantor, any Collateral Agent or any other First Lien
Secured Party relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Secured Credit Documents or the First Lien
Security Documents.

SECTION 5.15 [Reserved].

SECTION 5.16 Information Concerning Financial Condition of Grantors. In
accordance with their respective First Lien Obligations Documents, the
Applicable Authorized Representative, the other Collateral Agents and the
Secured Parties shall each be responsible for keeping themselves informed of (a)
the financial condition of the Grantors and all endorsers or guarantors of the
First Lien Obligations and (b) all other circumstances bearing upon the risk of
nonpayment of the First Lien Obligations; provided that nothing in this Section
5.16 shall impose a duty on the Notes Collateral Agent to inform itself or
investigate the financial condition of the Grantors beyond that which may be
required under the Indenture. The Applicable Authorized Representative, the
other Collateral Agents and the Secured Parties shall have no duty to advise any
other party hereunder of information known to it or them regarding such
condition or any such circumstances or otherwise. In the event that the
Applicable Authorized Representative, any other Collateral Agent or any Secured
Party, in its sole discretion, undertakes at any time or from time to time to
provide any such information to any other party, it shall be under no obligation
to (i) make, and Applicable Authorized Representative, the other Collateral
Agents and the Secured

 

- 20 -



--------------------------------------------------------------------------------

Parties shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided, (ii)
provide any additional information or to provide any such information on any
subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

SECTION 5.17. Additional Grantors. The Borrower agrees that, if any Subsidiary
of the Borrower shall become a Grantor after the date hereof, it will promptly
cause such Subsidiary to become party hereto by executing and delivering an
instrument in the form of Annex V. Upon such execution and delivery, such
Subsidiary will become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of such
instrument shall not require the consent of any other party hereunder, and will
be acknowledged by the Applicable Authorized Representative. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.

SECTION 5.18. Further Assurances. Each Collateral Agent, on behalf of itself and
each First Lien Secured Party under the Credit Agreement, TWC Indenture, the
TWCE Indenture, Indenture or Additional First Lien Debt Facility, as applicable,
agrees that it will take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
other parties hereto may reasonably request to effectuate the terms of, and the
Lien priorities contemplated by, this Agreement.

SECTION 5.19. Credit Agreement Collateral Agent and Notes Collateral Agent. It
is understood and agreed that (a) the Credit Agreement Collateral Agent is
entering into this Agreement in its capacity as administrative agent under the
Credit Agreement and in its capacity as collateral agent under the Credit
Agreement Security Agreement and the provisions of Section 9 of the Credit
Agreement applicable to it as administrative agent thereunder shall also apply
to it as Applicable Authorized Representative hereunder, and (b) the Notes
Collateral Agent is entering into this Agreement in its capacity as Trustee and
Collateral Agent under the Indenture and as Notes Collateral Agent under the
Collateral Agreement and the provisions of the Indenture and the Notes Security
Agreement granting or extending any rights, protections, privileges, indemnities
and immunities to the Trustee, Collateral Agent or Notes Collateral Agent
thereunder shall also apply to the Notes Collateral Agent hereunder.

For the avoidance of doubt, the parties hereto acknowledge that in no event
shall the Credit Agreement Collateral Agent or Notes Collateral Agent be
responsible or liable for special, indirect, or consequential loss or damage of
any kind whatsoever (including, but not limited to, loss of profit) irrespective
of whether any such party has been advised of the likelihood of such loss or
damage and regardless of the form of action.

 

- 21 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BANK OF AMERICA, N.A., as Credit Agreement Collateral Agent and Applicable
Authorized Representative By:  

/s/ Don B. Pinzon

  Name:   Don B. Pinzon   Title:   Vice President

 

[Charter Intercreditor Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Notes Collateral Agent By:  

/s/ Teresa Petta

  Name:   Teresa Petta   Title:   Vice President

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

CHARTER COMMUNICATIONS OPERATING, LLC By:  

/s/ Daniel J. Bollinger

  Name:   Daniel J. Bollinger   Title:   Vice President, Associate General
Counsel and Assistant Corporate Secretary THE GRANTORS LISTED ON ANNEX I HERETO
By:  

/s/ Daniel J. Bollinger

  Name:   Daniel J. Bollinger   Title:   Vice President, Associate General
Counsel and Assistant Corporate Secretary

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

ANNEX I

Grantors

Adcast North Carolina Cable Advertising, LLC

Alabanza LLC

America’s Job Exchange LLC

Coaxial Communications of Central Ohio LLC

DukeNet Communications Holdings, LLC

DukeNet Communications, LLC

ICI Holdings, LLC

Insight Blocker LLC

Insight Capital LLC

Insight Communications Company LLC

Insight Communications Company, L.P.

Insight Communications Midwest, LLC

Insight Communications of Central Ohio, LLC

Insight Communications of Kentucky, L.P.

Insight Interactive, LLC

Insight Kentucky Capital, LLC

Insight Kentucky Partners I, L.P.

Insight Kentucky Partners II, L.P.

Insight Midwest Holdings, LLC

Insight Midwest, L.P.

Insight Phone of Indiana, LLC

Insight Phone of Kentucky, LLC

Insight Phone of Ohio, LLC

Interactive Cable Services, LLC

Intrepid Acquisition LLC

NaviSite LLC

New Wisconsin Procurement LLC

Oceanic Time Warner Cable LLC

Parity Assets, LLC

Time Warner Cable Business LLC

Time Warner Cable Enterprises LLC

Time Warner Cable Information Services (Alabama), LLC

Time Warner Cable Information Services (Arizona), LLC

Time Warner Cable Information Services (California), LLC

Time Warner Cable Information Services (Colorado), LLC

Time Warner Cable Information Services (Hawaii), LLC

Time Warner Cable Information Services (Idaho), LLC

Time Warner Cable Information Services (Illinois), LLC

Time Warner Cable Information Services (Indiana), LLC

Time Warner Cable Information Services (Kansas), LLC

Time Warner Cable Information Services (Kentucky), LLC

Time Warner Cable Information Services (Maine), LLC

Time Warner Cable Information Services (Massachusetts), LLC

Time Warner Cable Information Services (Michigan), LLC

Time Warner Cable Information Services (Missouri), LLC

Time Warner Cable Information Services (Nebraska), LLC



--------------------------------------------------------------------------------

Time Warner Cable Information Services (New Hampshire), LLC

Time Warner Cable Information Services (New Jersey), LLC

Time Warner Cable Information Services (New Mexico) LLC

Time Warner Cable Information Services (New York), LLC

Time Warner Cable Information Services (North Carolina), LLC

Time Warner Cable Information Services (Ohio), LLC

Time Warner Cable Information Services (Pennsylvania), LLC

Time Warner Cable Information Services (South Carolina), LLC

Time Warner Cable Information Services (Tennessee), LLC

Time Warner Cable Information Services (Texas), LLC

Time Warner Cable Information Services (Virginia), LLC

Time Warner Cable Information Services (Washington), LLC

Time Warner Cable Information Services (West Virginia), LLC

Time Warner Cable Information Services (Wisconsin), LLC

Time Warner Cable International LLC

Time Warner Cable Internet Holdings III LLC

Time Warner Cable Internet Holdings LLC

Time Warner Cable Internet LLC

Time Warner Cable Media LLC

Time Warner Cable Midwest LLC

Time Warner Cable New York City LLC

Time Warner Cable Northeast LLC

Time Warner Cable Pacific West LLC

Time Warner Cable Services LLC

Time Warner Cable Southeast LLC

Time Warner Cable Sports LLC

Time Warner Cable Texas LLC

TWC Administration LLC

TWC Communications, LLC

TWC Digital Phone LLC

TWC Media Blocker LLC

TWC NewCo LLC

TWC News and Local Programming Holdco LLC

TWC News and Local Programming LLC

TWC Regional Sports Network I LLC

TWC Security LLC

TWC SEE Holdco LLC

TWC Wireless LLC

TWC/Charter Dallas Cable Advertising, LLC

TWCIS Holdco LLC

Wisconsin Procurement Holdco LLC

Bright House Networks, LLC

Bright House Networks Information Services (Alabama), LLC

Bright House Networks Information Services (California), LLC

Bright House Networks Information Services (Florida), LLC

Bright House Networks Information Services (Indiana), LLC

Bright House Networks Information Services (Michigan), LLC

BHN Spectrum Investments, LLC

BHN Home Security Services, LLC

American Cable Entertainment Company, LLC

Athens Cablevision, LLC



--------------------------------------------------------------------------------

Ausable Cable TV, LLC

Bresnan Broadband Holdings, LLC

Bresnan Broadband of Colorado, LLC

Bresnan Broadband of Montana, LLC

Bresnan Broadband of Utah, LLC

Bresnan Broadband of Wyoming, LLC

Bresnan Communications, LLC

Bresnan Digital Services, LLC

Bresnan Microwave of Montana, LLC

Cable Equities Colorado, LLC

Cable Equities of Colorado Management LLC

CC 10, LLC

CC Fiberlink, LLC

CC Michigan, LLC

CC Systems, LLC

CC V Holdings, LLC

CC VI Fiberlink, LLC

CC VI Operating Company, LLC

CC VII Fiberlink, LLC

CC VIII Fiberlink, LLC

CC VIII Holdings, LLC

CC VIII Operating, LLC

CC VIII, LLC

CCO Fiberlink, LLC

CCO Holdco Transfers VII, LLC

CCO LP, LLC

CCO NR Holdings, LLC

CCO Purchasing, LLC

CCO SoCal I, LLC

CCO SoCal II, LLC

CCO SoCal Vehicles, LLC

CCO Transfers, LLC

Charter Advanced Services (AL), LLC

Charter Advanced Services (CA), LLC

Charter Advanced Services (CO), LLC

Charter Advanced Services (CT), LLC

Charter Advanced Services (GA), LLC

Charter Advanced Services (IL), LLC

Charter Advanced Services (IN), LLC

Charter Advanced Services (KY), LLC

Charter Advanced Services (LA), LLC

Charter Advanced Services (MA), LLC

Charter Advanced Services (MD), LLC

Charter Advanced Services (MI), LLC

Charter Advanced Services (MN), LLC

Charter Advanced Services (MO), LLC

Charter Advanced Services (MS), LLC

Charter Advanced Services (MT), LLC

Charter Advanced Services (NC), LLC

Charter Advanced Services (NE), LLC

Charter Advanced Services (NH), LLC



--------------------------------------------------------------------------------

Charter Advanced Services (NV), LLC

Charter Advanced Services (NY), LLC

Charter Advanced Services (OH), LLC

Charter Advanced Services (OR), LLC

Charter Advanced Services (PA), LLC

Charter Advanced Services (SC), LLC

Charter Advanced Services (TN), LLC

Charter Advanced Services (TX), LLC

Charter Advanced Services (UT), LLC

Charter Advanced Services (VA), LLC

Charter Advanced Services (VT), LLC

Charter Advanced Services (WA), LLC

Charter Advanced Services (WI), LLC

Charter Advanced Services (WV), LLC

Charter Advanced Services (WY), LLC

Charter Advanced Services VIII (MI), LLC

Charter Advanced Services VIII (MN), LLC

Charter Advanced Services VIII (WI), LLC

Charter Advertising of Saint Louis, LLC

Charter Cable Operating Company, LLC

Charter Cable Partners, LLC

Charter Communications Entertainment I, LLC

Charter Communications Entertainment II, LLC

Charter Communications Entertainment, LLC

Charter Communications of California, LLC

Charter Communications Operating Capital Corp.

Charter Communications Operating, LLC

Charter Communications Properties LLC

Charter Communications V, LLC

Charter Communications Ventures, LLC

Charter Communications VI, L.L.C.

Charter Communications VII, LLC

Charter Communications, LLC

Charter Distribution, LLC

Charter Fiberlink - Alabama, LLC

Charter Fiberlink – Georgia, LLC

Charter Fiberlink – Illinois, LLC

Charter Fiberlink – Maryland II, LLC

Charter Fiberlink – Michigan, LLC

Charter Fiberlink – Missouri, LLC

Charter Fiberlink – Nebraska, LLC

Charter Fiberlink – Pennsylvania, LLC

Charter Fiberlink – Tennessee, LLC

Charter Fiberlink AR-CCVII, LLC

Charter Fiberlink CA-CCO, LLC

Charter Fiberlink CC VIII, LLC

Charter Fiberlink CCO, LLC

Charter Fiberlink CT-CCO, LLC

Charter Fiberlink LA-CCO, LLC

Charter Fiberlink MA-CCO, LLC

Charter Fiberlink MS-CCVI, LLC



--------------------------------------------------------------------------------

Charter Fiberlink NC-CCO, LLC

Charter Fiberlink NH-CCO, LLC

Charter Fiberlink NV-CCVII, LLC

Charter Fiberlink NY-CCO, LLC

Charter Fiberlink OH-CCO, LLC

Charter Fiberlink OR-CCVII, LLC

Charter Fiberlink SC-CCO, LLC

Charter Fiberlink TX-CCO, LLC

Charter Fiberlink VA-CCO, LLC

Charter Fiberlink VT-CCO, LLC

Charter Fiberlink WA-CCVII, LLC

Charter Helicon, LLC

Charter Home Security, LLC

Charter Leasing Holding Company, LLC

Charter Leasing of Wisconsin, LLC

Charter RMG, LLC

Charter Stores FCN, LLC

Charter Video Electronics, LLC

Falcon Cable Communications, LLC

Falcon Cable Media, a California Limited Partnership

Falcon Cable Systems Company II, L.P.

Falcon Cablevision, a California Limited Partnership

Falcon Community Cable, L.P.

Falcon Community Ventures I Limited Partnership

Falcon First Cable of the Southeast, LLC

Falcon First, LLC

Falcon Telecable, a California Limited Partnership

Falcon Video Communications, L.P.

Helicon Partners I, L.P.

Hometown T.V., LLC

HPI Acquisition Co. LLC

Interlink Communications Partners, LLC

Long Beach, LLC

Marcus Cable Associates, L.L.C.

Marcus Cable of Alabama, L.L.C.

Marcus Cable, LLC

Midwest Cable Communications, LLC

Peachtree Cable TV, L.P.

Peachtree Cable TV, LLC

Phone Transfers (AL), LLC

Phone Transfers (CA), LLC

Phone Transfers (GA), LLC

Phone Transfers (NC), LLC

Phone Transfers (TN), LLC

Phone Transfers (VA), LLC

Plattsburgh Cablevision, LLC

Renaissance Media LLC

Rifkin Acquisition Partners, LLC

Robin Media Group, LLC

Scottsboro TV Cable, LLC

Tennessee, LLC



--------------------------------------------------------------------------------

The Helicon Group, L.P.

Vista Broadband Communications, LLC

VOIP Transfers (AL), LLC

VOIP Transfers (CA) LLC

VOIP Transfers (GA), LLC

VOIP Transfers (NC), LLC

VOIP Transfers (TN), LLC

VOIP Transfers (VA), LLC



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] JOINDER NO. [    ] dated as of [            ], 20[    ] to the FIRST
LIEN INTERCREDITOR AGREEMENT dated as of May 18, 2016 (the “First Lien
Intercreditor Agreement”), among Charter Communications Operating, LLC, a
Delaware limited liability company (the “Borrower”), the other Grantors party
hereto, Bank of America, N.A., as administrative agent for the Credit Agreement
Secured Parties (in such capacity and together with its successors in such
capacity, the “Credit Agreement Collateral Agent”) and The Bank of New York
Mellon Trust Company, N.A., as collateral agent for the Indenture Secured
Parties (in such capacity and together with its successors in such capacity, the
“Notes Collateral Agent”) and each Additional Agent from time to time party
hereto for the Additional First Lien Secured Parties of the Series with respect
to which it is acting in such capacity.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.

B. As a condition to the ability of the Borrower or its Restricted Subsidiaries
to incur Additional First Lien Obligations and to secure such Senior Class Debt
with the Senior Lien and to have such Senior Class Debt guaranteed by the
Grantors on a senior basis, in each case under and pursuant to the Additional
First Lien Documents, the Senior Class Debt Representative in respect of such
Senior Class Debt is required to become a Collateral Agent under, and such
Senior Class Debt and the Senior Class Debt Parties in respect thereof are
required to become subject to and bound by, the First Lien Intercreditor
Agreement. Section 5.13 of the First Lien Intercreditor Agreement provides that
such Senior Class Debt Representative may become a Collateral Agent under, and
such Senior Class Debt and such Senior Class Debt Parties may become subject to
and bound by, the First Lien Intercreditor Agreement, upon the execution and
delivery by the Senior Class Debt Representative of an instrument in the form of
this Joinder and the satisfaction of the other conditions set forth in
Section 5.13 of the First Lien Intercreditor Agreement. The undersigned Senior
Class Debt Representative (the “New Collateral Agent”) is executing this Joinder
in accordance with the requirements of the First Lien Intercreditor Agreement.

Accordingly, the Applicable Authorized Representative and the New Collateral
Agent agree as follows:

SECTION 1. In accordance with Section 5.13 of the First Lien Intercreditor
Agreement, the New Collateral Agent by its signature below becomes a Collateral
Agent and Additional Agent under, and the related Senior Class Debt and Senior
Class Debt Parties become subject to and bound by, the First Lien Intercreditor
Agreement with the same force and effect as if the New Collateral Agent had
originally been named therein as a Collateral Agent, and the New Collateral
Agent, on behalf of itself and such Senior Class Debt Parties, hereby agrees to
all the terms and provisions of the First Lien Intercreditor Agreement
applicable to it as a Collateral Agent and to the Senior Class Debt Parties that
it represents as Additional First Lien Secured Parties. Each reference to a
“Collateral Agent” or an “Additional Agent” in the First Lien Intercreditor
Agreement shall be deemed to include the New Collateral Agent. The First Lien
Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Collateral Agent represents and warrants to the Applicable
Authorized Representative and the other First Lien Secured Parties that (i) it
has full power and authority to enter into this Joinder, in its capacity as
[agent] [trustee], (ii) this Joinder has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with the terms of such Agreement and
(iii) the Additional First Lien Documents relating to such Senior Class Debt
provide that, upon the New Collateral Agent’s entry into this Agreement, the
Senior Class Debt Parties in respect of such Senior Class Debt will be subject
to and bound by the provisions of the First Lien Intercreditor Agreement as
Additional First Lien Secured Parties.



--------------------------------------------------------------------------------

SECTION 3. This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when the Collateral Agent
shall have received a counterpart of this Joinder that bears the signature of
the New Collateral Agent. Delivery of an executed signature page to this Joinder
by facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Joinder.

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this Joinder
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the First
Lien Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Collateral Agent shall be given
to it at the address set forth below its signature hereto.

SECTION 8. The Borrower agrees to reimburse the Applicable Authorized
Representative for its reasonable out-of-pocket expenses in connection with this
Joinder, including the reasonable fees, other charges and disbursements of
counsel for the Applicable Authorized Representative.

SECTION 9. The New Collateral Agent is joining the First Lien Intercreditor
Agreement in its capacity as collateral agent under the applicable Additional
First Lien Documents governing such Additional First Lien Obligations and the
provisions of such documents granting or extending any rights, protections,
privileges, indemnities and immunities to the New Collateral Agent thereunder
shall also apply to the New Collateral Agent under the First Lien Intercreditor
Agreement.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Collateral Agent and the Applicable Authorized
Representative have duly executed this Joinder to the First Lien Intercreditor
Agreement as of the day and year first above written.

 

[NAME OF NEW COLLATERAL AGENT], as [                    ] for the holders of
[                                         ], By:  

 

  Name:   Title:

 

-3-



--------------------------------------------------------------------------------

   

   Address for notices:

       

 

     

 

       

  attention of:

   

 

         

  Telecopy:

   

 

 

 

-4-



--------------------------------------------------------------------------------

Acknowledged by: [                                         ], as Applicable
Authorized Representative By:  

 

  Name:   Title: CHARTER COMMUNICATIONS OPERATING, LLC By:  

 

  Name:   Title:

THE GRANTORS

LISTED ON SCHEDULE I HERETO

By:  

 

  Name:   Title:

 

-5-



--------------------------------------------------------------------------------

Schedule I to the

Joinder to the

First Lien Intercreditor Agreement

Grantors



--------------------------------------------------------------------------------

ANNEX III

SUPPLEMENT NO.     dated as of                     , to the FIRST LIEN
INTERCREDITOR AGREEMENT dated as May 18, 2016 (the “First Lien Intercreditor
Agreement”), among Charter Communications Operating, LLC, a Delaware limited
liability company (the “Borrower”), the other Grantors party hereto, Bank of
America, N.A., as administrative agent for the Credit Agreement Secured Parties
(in such capacity and together with its successors in such capacity, the “Credit
Agreement Collateral Agent”) and The Bank of New York Mellon Trust Company,
N.A., as collateral agent for the Indenture Secured Parties (in such capacity
and together with its successors in such capacity, the “Notes Collateral Agent”)
and each Additional Agent from time to time party hereto for the Additional
First Lien Secured Parties of the Series with respect to which it is acting in
such capacity.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.

B. The Grantors have entered into the First Lien Intercreditor
Agreement. Pursuant to certain Secured Credit Documents, certain newly acquired
or organized Subsidiaries of the Borrower are required to enter into the First
Lien Intercreditor Agreement. Section 5.17 of the First Lien Intercreditor
Agreement provides that such Subsidiaries may become party to the First Lien
Intercreditor Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement, the
TWC Indenture, the TWCE Indenture, the Indenture and Additional First Lien
Documents.

Accordingly, the Applicable Authorized Representative and the New Grantor agree
as follows:

SECTION 1. In accordance with Section 5.17 of the First Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
First Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the First Lien Intercreditor Agreement applicable to
it as a Grantor thereunder. Each reference to a “Grantor” in the First Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The First
Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Applicable Authorized
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Applicable
Authorized Representative shall have received a counterpart of this Supplement
that bears the signature of the New Grantor. Delivery of an executed signature
page to this Supplement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Borrower as specified in the First Lien Intercreditor Agreement.

SECTION 8. The Borrower agrees to reimburse the Applicable Authorized
Representative for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Applicable Authorized Representative.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and the Applicable Authorized
Representative have duly executed this Supplement to the First Lien
Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW GRANTOR], By:  

 

  Name:   Title:

 

Acknowledged by: [                                         ], as Applicable
Authorized Representative, By:  

 

  Name:   Title:

 

-3-